Case 2:20-cv-03964-VAP-MRW Document 11 Filed 06/04/20 Page 1 of 14 Page ID #:54



    1 ADRIENNE W. LEE, Cal. Bar No. 265617
        TAWA SUPERMARKET, INC.
    2 6338 Regio Ave.
        Buena Park, California 90620
    3 Telephone: 714.521.8899
        Facsimile: 714.521.4218
    4 Email:       adriennel@tawa.com
    5
        Attorney for Defendant
    6 TAWA SUPERMARKET, INC.
    7
    8                             UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
  10
        REBECCA CASTILLO,                        Case No.: 2:20-cv-03964-VAP-MRW
  11
                     Plaintiff,
  12                                             DEFENDANT TAWA
              vs.                                SUPERMARKET, INC.’S ANSWER
  13                                             TO COMPLAINT; DEMAND FOR
        TAWA SUPERMARKET, INC., a                JURY TRIAL
  14 California Corporation; and DOES 1-
        10, inclusive.                           Judge: Hon. Virginia A. Phillips
  15
                     Defendants.                 Action Filed: April 30, 2020
  16                                             Trial Date: None Set
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                                               -1-            Case No. 2:20-cv-03964-VAP-MRW
                                              ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-03964-VAP-MRW Document 11 Filed 06/04/20 Page 2 of 14 Page ID #:55



    1        Defendant Tawa Supermarket, Inc. (“Defendant”), in answer to Plaintiff
    2 Rebecca Castillo’s (hereinafter, “Plaintiff”) Complaint, admits, denies and alleges as
    3 follows:
    4        INTRODUCTION:
    5        1.     Answering Paragraph 1 of the Complaint, Defendant is without
    6 sufficient knowledge or information to form a belief as to the truth of the
    7 allegations, and on that basis, denies each and every allegation.
    8        2.     Answering Paragraph 2 of the Complaint, Defendant denies each and
    9 every allegation.
  10         3.     Answering Paragraph 3 of the Complaint, Defendant is not required to
  11 answer legal conclusions and argument, and on that basis, denies each and every
  12 allegation.
  13         4.     Answering Paragraph 4 of the Complaint, Defendant is not required to
  14 answer legal conclusions and argument, and on that basis, denies each and every
  15 allegation.
  16         5.     Answering Paragraph 5 of the Complaint, Defendant is not required to
  17 answer legal conclusions and argument, and on that basis, denies each and every
  18 allegation.
  19         JURISDICTION AND VENUE:
  20         6.     Answering Paragraph 6 of the Complaint, Defendant is not required to
  21 answer legal conclusions and argument, and on that basis, denies each and every
  22 allegation.
  23         7.     Answering Paragraph 7 of the Complaint, Defendant is not required to
  24 answer legal conclusions and argument, and on that basis, denies each and every
  25 allegation.
  26         8.     Answering Paragraph 8 of the Complaint, Defendant is not required to
  27 answer legal conclusions and argument, and on that basis, denies each and every
  28 allegation.

                                                -2-            Case No. 2:20-cv-03964-VAP-MRW
                                               ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-03964-VAP-MRW Document 11 Filed 06/04/20 Page 3 of 14 Page ID #:56



    1        9.     Answering Paragraph 9 of the Complaint, Defendant is not required to
    2 answer legal conclusions and argument, and on that basis, denies each and every
    3 allegation.
    4        PARTIES:
    5        10.    Answering Paragraph 10 of the Complaint, Defendant is without
    6 sufficient knowledge or information to form a belief as to the truth of the
    7 allegations, and on that basis, denies each and every allegation.
    8        11.    Answering Paragraph 11 of the Complaint, Defendant is without
    9 sufficient knowledge or information to form a belief as to the truth of the
  10 allegations, and on that basis, denies each and every allegation.
  11         12.    Answering Paragraph 12 of the Complaint, Defendant is without
  12 sufficient knowledge or information to form a belief as to the truth of the
  13 allegations, and on that basis, denies each and every allegation.
  14         13.    Answering Paragraph 13 of the Complaint, Defendant denies each and
  15 every allegation.
  16         14.    Answering Paragraph 14 of the Complaint, Defendant is without
  17 sufficient knowledge or information to form a belief as to the truth of the
  18 allegations, and on that basis, denies each and every allegation.
  19         15.    Answering Paragraph 15 of the Complaint, Defendant is not required to
  20 answer legal conclusions and argument, and on that basis, denies each and every
  21 allegation.
  22         VISUALLY-IMPAIRED PERSONS’ ACCESS TO THE INTERNET:
  23         16.    Answering Paragraph 16 of the Complaint, Defendant is without
  24 sufficient knowledge or information to form a belief as to the truth of the
  25 allegations, and on that basis, denies each and every allegation.
  26         17.    Answering Paragraph 17 of the Complaint, Defendant is without
  27 sufficient knowledge or information to form a belief as to the truth of the
  28 allegations, and on that basis, denies each and every allegation.

                                                -3-            Case No. 2:20-cv-03964-VAP-MRW
                                               ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-03964-VAP-MRW Document 11 Filed 06/04/20 Page 4 of 14 Page ID #:57



    1        18.    Answering Paragraph 18 of the Complaint, Defendant is without
    2 sufficient knowledge or information to form a belief as to the truth of the
    3 allegations, and on that basis, denies each and every allegation.
    4        19.    Answering Paragraph 19 of the Complaint, Defendant is without
    5 sufficient knowledge or information to form a belief as to the truth of the
    6 allegations, and on that basis, denies each and every allegation.
    7        20.    Answering Paragraph 20 of the Complaint, Defendant is without
    8 sufficient knowledge or information to form a belief as to the truth of the
    9 allegations, and on that basis, denies each and every allegation.
  10         21.    Answering Paragraph 21 of the Complaint, Defendant is without
  11 sufficient knowledge or information to form a belief as to the truth of the
  12 allegations, and on that basis, denies each and every allegation.
  13         22.    Answering Paragraph 22 of the Complaint, Defendant is without
  14 sufficient knowledge or information to form a belief as to the truth of the
  15 allegations, and on that basis, denies each and every allegation.
  16         23.    Answering Paragraph 23 of the Complaint, Defendant is without
  17 sufficient knowledge or information to form a belief as to the truth of the
  18 allegations, and on that basis, denies each and every allegation.
  19         24.    Answering Paragraph 24 of the Complaint, Defendant is not required to
  20 answer legal conclusions and argument, and on that basis, denies each and every
  21 allegation.
  22         25.    Answering Paragraph 25 of the Complaint, Defendant denies each and
  23 every allegation.
  24         FACTUAL BACKGROUND
  25         26.    Answering Paragraph 26 of the Complaint, Defendant is not required to
  26 answer legal conclusions and argument, and on that basis, denies each and every
  27 allegation.
  28

                                                -4-            Case No. 2:20-cv-03964-VAP-MRW
                                               ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-03964-VAP-MRW Document 11 Filed 06/04/20 Page 5 of 14 Page ID #:58



    1        27.    Answering Paragraph 27 of the Complaint, Defendant is not required to
    2 answer legal conclusions and argument, and on that basis, denies each and every
    3 allegation.
    4        28.    Answering Paragraph 28 of the Complaint, Defendant is not required to
    5 answer legal conclusions and argument, and on that basis, denies each and every
    6 allegation.
    7        29.    Answering Paragraph 29 of the Complaint, Defendant denies each and
    8 every allegation.
    9        30.    Answering Paragraph 30 of the Complaint, Defendant denies each and
  10 every allegation.
  11         31.    Answering Paragraph 31 of the Complaint, Defendant is without
  12 sufficient knowledge or information to form a belief as to the truth of the
  13 allegations, and on that basis, denies each and every allegation.
  14         32.    Answering Paragraph 32 of the Complaint, Defendant is without
  15 sufficient knowledge or information to form a belief as to the truth of the
  16 allegations, and on that basis, denies each and every allegation.
  17         33.    Answering Paragraph 33 of the Complaint, Defendant is without
  18 sufficient knowledge or information to form a belief as to the truth of the
  19 allegations, and on that basis, denies each and every allegation.
  20         34.    Answering Paragraph 34 of the Complaint, Defendant is without
  21 sufficient knowledge or information to form a belief as to the truth of the
  22 allegations, and on that basis, denies each and every allegation.
  23         35.    Answering Paragraph 35 of the Complaint, Defendant is without
  24 sufficient knowledge or information to form a belief as to the truth of the
  25 allegations, and on that basis, denies each and every allegation.
  26         36.    Answering Paragraph 36 of the Complaint, Defendant is without
  27 sufficient knowledge or information to form a belief as to the truth of the
  28 allegations, and on that basis, denies each and every allegation.

                                                -5-            Case No. 2:20-cv-03964-VAP-MRW
                                               ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-03964-VAP-MRW Document 11 Filed 06/04/20 Page 6 of 14 Page ID #:59



    1        37.    Answering Paragraph 37 of the Complaint, Defendant is without
    2 sufficient knowledge or information to form a belief as to the truth of the
    3 allegations, and on that basis, denies each and every allegation.
    4        38.    Answering Paragraph 38 of the Complaint, Defendant is not required to
    5 answer legal conclusions and argument, and on that basis, denies each and every
    6 allegation.
    7        39.    Answering Paragraph 39 of the Complaint, Defendant is without
    8 sufficient knowledge or information to form a belief as to the truth of the
    9 allegations, and on that basis, denies each and every allegation.
  10         40.    Answering Paragraph 40 of the Complaint, Defendant is not required to
  11 answer legal conclusions and argument, and on that basis, denies each and every
  12 allegation.
  13         41.    Answering Paragraph 41 of the Complaint, Defendant is not required to
  14 answer legal conclusions and argument, and on that basis, denies each and every
  15 allegation.
  16         42.    Answering Paragraph 42 of the Complaint, Defendant is not required to
  17 answer legal conclusions and argument, and on that basis, denies each and every
  18 allegation.
  19         FIRST CAUSE OF ACTION: VIOLATIONS OF THE AMERICANS
  20         WITH DISABILITIES ACT OF 1990, 42 U.S.C. SECTION 12181 et seq.
  21         (By Plaintiff against all Defendants)
  22         Answering Paragraph 42 (misnumbered) of the Complaint, Defendant re-
  23 alleges and incorporates by reference all paragraphs alleged above.
  24         43.    Answering Paragraph 43 of the Complaint, Defendant is not required to
  25 answer legal conclusions and argument, and on that basis, denies each and every
  26 allegation.
  27
  28

                                                -6-            Case No. 2:20-cv-03964-VAP-MRW
                                               ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-03964-VAP-MRW Document 11 Filed 06/04/20 Page 7 of 14 Page ID #:60



    1        44.    Answering Paragraph 44 of the Complaint, Defendant is not required to
    2 answer legal conclusions and argument, and on that basis, denies each and every
    3 allegation.
    4        45.    Answering Paragraph 45 of the Complaint, Defendant is not required to
    5 answer legal conclusions and argument, and on that basis, denies each and every
    6 allegation.
    7        46.    Answering Paragraph 46 of the Complaint, Defendant is not required to
    8 answer legal conclusions and argument, and on that basis, denies each and every
    9 allegation.
  10         47.    Answering Paragraph 47 of the Complaint, Defendant is not required to
  11 answer legal conclusions and argument, and on that basis, denies each and every
  12 allegation.
  13         48.    Answering Paragraph 48 of the Complaint, Defendant is not required to
  14 answer legal conclusions and argument, and on that basis, denies the first sentence
  15 of Paragraph 28. each and every allegation. Answering the second sentence of
  16 Paragraph 48 of the Complaint, Defendant is without sufficient knowledge or
  17 information to form a belief as to the truth of the allegations, and on that basis,
  18 denies each and every allegation. Defendant denies the remainder of the allegations
  19 in Paragraph 48 of the Complaint.
  20         49.    Answering Paragraph 49 of the Complaint, Defendant is not required to
  21 answer legal conclusions and argument, and on that basis, denies each and every
  22 allegation.
  23         SECOND CAUSE OF ACTION: VIOLATION OF THE UNRUH CIVIL
  24         RIGHTS ACT, CALIFORNIA CIVIL CODE SECTION 51 et seq.
  25         50.    Answering Paragraph 50 of the Complaint, Defendant re-pleads and
  26 incorporates by reference, as if fully set forth again herein, the responses contained
  27 in the above-numbered paragraphs.
  28

                                                 -7-            Case No. 2:20-cv-03964-VAP-MRW
                                                ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-03964-VAP-MRW Document 11 Filed 06/04/20 Page 8 of 14 Page ID #:61



    1        51.    Answering Paragraph 51 of the Complaint, Defendant is not required to
    2 answer legal conclusions and argument, and on that basis, denies each and every
    3 allegation.
    4        52.    Answering Paragraph 52 of the Complaint, Defendant is not required to
    5 answer legal conclusions and argument, and on that basis, denies each and every
    6 allegation.
    7        53.    Answering Paragraph 53 of the Complaint, Defendant is not required to
    8 answer legal conclusions and argument, and on that basis, denies each and every
    9 allegation.
  10         54.    Answering Paragraph 54 of the Complaint, Defendant is not required to
  11 answer legal conclusions and argument, and on that basis, denies each and every
  12 allegation.
  13         55.    Answering Paragraph 55 of the Complaint, Defendant is not required to
  14 answer legal conclusions and argument, and on that basis, denies each and every
  15 allegation.
  16         56.    Answering Paragraph 56 of the Complaint, Defendant is not required to
  17 answer legal conclusions and argument, and on that basis, denies each and every
  18 allegation.
  19         57.    Answering Paragraph 57 of the Complaint, Defendant is not required to
  20 answer legal conclusions and argument, and on that basis, denies each and every
  21 allegation.
  22         In addition, Defendant asserts the following affirmative defenses with respect
  23 to all of Plaintiff’s claims and causes of action.
  24                                 AFFIRMATIVE DEFENSES
  25                          FIRST AFFIRMATIVE DEFENSE
  26                                 (Failure to State a Claim)
  27         1.     The Complaint, and each and every claim therein, fails to state a claim
  28 for which relief can be granted and should, therefore, be dismissed.

                                                 -8-            Case No. 2:20-cv-03964-VAP-MRW
                                                ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-03964-VAP-MRW Document 11 Filed 06/04/20 Page 9 of 14 Page ID #:62



    1                        SECOND AFFIRMATIVE DEFENSE
    2                                    (Lack of Standing)
    3        2.     Plaintiff lacks standing to pursue her alleged claims. To show standing,
    4 “a plaintiff has the burden of proving: (1) that he or she suffered an “injury in fact,”
    5 (2) a causal relationship between the injury and the challenged conduct, and (3) that
    6 the injury likely will be redressed by a favorable decision.” Lujan v. Defenders of
    7 Wildlife, 504 U.S. 555, 560-61 (1992). To satisfy the “injury in fact” element of
    8 standing in a barrier case, an ADA plaintiff must demonstrate that he is likely to
    9 return to patronize the accommodation in question. Wilson v. Kayo Oil Company,
  10 535 F.Supp.2d 1063, 1070 (S.D. Cal. 2007) (“[A]n ADA plaintiff cannot
  11 manufacture standing to sue in federal court by simply claiming that he intends to
  12 return to the facility.”). Here, Plaintiff lacks standing to pursue the alleged claims
  13 because, among other reasons, she is not bona fide patron, she never attempted to
  14 access Defendant’s website, and/or she does not intend to access Defendant’s
  15 website in the future. Indeed, Plaintiff does not even allege that she attempted to
  16 access Defendant’s website on a particular date or explain what problems she
  17 allegedly encountered.
  18                           THIRD AFFIRMATIVE DEFENSE
  19                                   (Statute of Limitations)
  20         3.     Plaintiff’s claims are barred to the extent that they are based on visits to
  21 the subject facility and/or utilization of Defendant’s services or goods more than two
  22 years prior to the date the Complaint was filed. Cal. Civ. Proc. § 335.1.
  23                         FOURTH AFFIRMATIVE DEFENSE
  24                                     (Effective Access)
  25         4.     The purported barriers provide effective access to Plaintiff.
  26 Defendant’s website provided effective access to Plaintiff because any alleged
  27 noncompliance was de minimis, the website was usable and accessible despite its
  28

                                                  -9-            Case No. 2:20-cv-03964-VAP-MRW
                                                 ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-03964-VAP-MRW Document 11 Filed 06/04/20 Page 10 of 14 Page ID #:63



    1 alleged noncompliance, and/or Plaintiff was able to use and access Defendant’s
    2 website.
    3                          FIFTH AFFIRMATIVE DEFENSE
    4               (Removal of Access Barriers Was Not Readily Achievable)
    5         5.     Any allegedly wrongful acts or omissions performed by Defendant or
    6 its agents, if there were any, do not subject Defendant to liability because the
    7 removal of the alleged barriers identified in the Complaint was not readily
    8 achievable or easily accomplishable and/or able to be carried out without much
    9 difficulty or expense when taking into account the factors set forth at 42 U.S.C. §
   10 12181.
   11                          SIXTH AFFIRMATIVE DEFENSE
   12                 (Defendant Provided Services Via Alternative Methods)
   13         6.     Any allegedly wrongful acts or omissions performed by Defendant or
   14 its agents, if there were any, do not subject Defendant to liability because Defendant
   15 accommodated or was ready and willing to accommodate Plaintiff’s alleged
   16 disability by providing access via “alternative methods” but Plaintiff never asked for
   17 nor sought any assistance.
   18                        SEVENTH AFFIRMATIVE DEFENSE
   19                                      (Unclean Hands)
   20         7.     Plaintiff’s claims are barred by the doctrine of unclean hands since
   21 Plaintiff is not a bona fide patron but a professional plaintiff who filed suit to try to
   22 extort a monetary settlement.
   23                         EIGHTH AFFIRMATIVE DEFENSE
   24                                  (Technically Infeasible)
   25         8.     Any allegedly wrongful acts or omissions performed by Defendant or
   26 its agents, if there were any, do not subject Defendant to liability because full
   27 compliance with the standards for the alleged barriers identified in the Complaint
   28 would be technically infeasible.

                                                 -10-            Case No. 2:20-cv-03964-VAP-MRW
                                                 ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-03964-VAP-MRW Document 11 Filed 06/04/20 Page 11 of 14 Page ID #:64



    1                           NINTH AFFIRMATIVE DEFENSE
    2                                      (Undue Burden)
    3         9.      Insofar as Defendant has not made changes to its website, which
    4 Plaintiff contends should have been made, those changes were not and are not
    5 required under federal or California law, and any requirements to make those
    6 changes would impose an undue burden upon Defendant.
    7                           TENTH AFFIRMATIVE DEFENSE
    8               (Reasonable Modifications to Policies, Practices and Procedures)
    9         10.     Plaintiff’s claims are barred because Defendant was willing to make
   10 reasonable modifications to its policies, practices and/or procedures to accommodate
   11 Plaintiff’s alleged disability, but Plaintiff never asked for nor sought assistance.
   12                         ELEVENTH AFFIRMATIVE DEFENSE
   13                                (Failure to Mitigate Damages)
   14         11.     Plaintiff failed to properly mitigate her alleged damages and is
   15 purposefully accessing or alleging to be deterred from accessing Defendant’s
   16 website in order to improperly stack Plaintiff’s damages and therefore is precluded
   17 from recovering those alleged damages. and therefore is precluded from recovering
   18 those alleged damages
   19                         TWELFTH AFFIRMATIVE DEFENSE
   20                                  (Fundamental Alteration)
   21         12.     Any allegedly wrongful acts or omissions performed by Defendant or
   22 its agents, if there were any, do not subject Defendant to liability because the relief
   23 demanded in the Complaint would, if granted, result in a fundamental alteration of
   24 Defendant’s services.
   25                       THIRTEENTH AFFIRMATIVE DEFENSE
   26                             (Legitimate Business Justifications)
   27         13.     The Complaint, and each and every purported claim alleged therein,
   28 fails to state facts sufficient to constitute a claim against Defendant because any

                                                  -11-            Case No. 2:20-cv-03964-VAP-MRW
                                                  ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-03964-VAP-MRW Document 11 Filed 06/04/20 Page 12 of 14 Page ID #:65



    1 action taken with respect to Plaintiff was for legitimate, non-discriminatory business
    2 reasons unrelated to Plaintiff’s alleged disability or other asserted protected status.
    3                     FOURTEENTH AFFIRMATIVE DEFENSE
    4                                      (No Damages)
    5        14.    Defendant is informed and believes and based thereon allege that
    6 Plaintiff has not suffered any damage as a result of any actions taken by Defendant,
    7 and Plaintiff is thereby barred from asserting any such claim against Defendant.
    8                      FIFTEENTH AFFIRMATIVE DEFENSE
    9                                       (Good Faith)
   10        15.    Defendant and its agents, if any, acted reasonably and in good faith at
   11 all times material herein, based on all relevant facts, law, and circumstances known
   12 by them at the time that they acted. Accordingly, Plaintiff is barred, in whole or in
   13 part, from any recovery in this action.
   14                      SIXTEENTH AFFIRMATIVE DEFENSE
   15                                        (Mootness)
   16        16.    Plaintiff’s claims are barred under the doctrine of mootness because
   17 Defendant’s website complies with all applicable standards, if any.
   18                    SEVENTEENTH AFFIRMATIVE DEFENSE
   19                                 (Equivalent Facilitation)
   20        17.    Any allegedly wrongful acts or omissions performed by Defendant or
   21 its agents, if there were any, do not subject Defendant to liability because Defendant
   22 provided and/or was willing to provide equivalent facilitation with respect to the
   23 barriers alleged in the Complaint.
   24                     EIGHTEENTH AFFIRMATIVE DEFENSE
   25                             (Ripeness/Lack of Due Process)
   26        18.    Plaintiff’s claims are barred under the doctrines of ripeness/lack of due
   27 process because the Department of Justice has not yet issued any accessibility
   28 standards for websites.

                                                 -12-            Case No. 2:20-cv-03964-VAP-MRW
                                                 ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-03964-VAP-MRW Document 11 Filed 06/04/20 Page 13 of 14 Page ID #:66



    1                     NINETEENTH AFFIRMATIVE DEFENSE
    2                                  (Primary Jurisdiction)
    3        19.    Plaintiff’s claims are barred under the doctrine of primary jurisdiction.
    4 The Department of Justice has yet to promulgate any standards and/or regulations
    5 governing the use of websites.
    6                     TWENTIETH AFFIRMATIVE DEFENSE
    7                                      (Due Process)
    8        20.    Plaintiff’s claims violate Defendant’s constitutional right to due process
    9 under the Constitutions of the United States and California.
   10                   TWENTY-FIRST AFFIRMATIVE DEFENSE
   11      (Content on Website is Provided By Another Information Content Provider)
   12        21.    Plaintiff’s claims are barred pursuant to 47 U.S.C. Section 230, a
   13 provision of the Communications Decency Act, as content on the website is
   14 provided by another information content provider.
   15                  TWENTY-SECOND AFFIRMATIVE DEFENSE
   16                               (Effective Communication)
   17        22.    Plaintiff’s claims are barred because Defendant provided effective
   18 communication.
   19                   TWENTY-THIRD AFFIRMATIVE DEFENSE
   20                                  (Indispensable Party)
   21        23.    Plaintiff’s claims are barred, in whole or in part, because of Plaintiff’s
   22 failure to name an indispensable party or parties.
   23                                        PRAYER
   24        WHEREFORE, Defendant prays that this Court enter a judgment as follows:
   25        1.     That the Complaint be dismissed with prejudice and that judgment be
   26 entered in favor of Defendant;
   27        2.     That Plaintiff take nothing by way of her Complaint;
   28

                                                -13-            Case No. 2:20-cv-03964-VAP-MRW
                                                ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
Case 2:20-cv-03964-VAP-MRW Document 11 Filed 06/04/20 Page 14 of 14 Page ID #:67



    1        3.     That Defendant be awarded its costs of suit incurred in defense of this
    2 action, including its reasonable attorneys’ fees; and
    3        4.     For such further and other relief as the Court may deem just and proper.
    4
    5 Dated: June 4, 2020
    6
    7
                                  By:                  /s/ Adrienne W. Lee
    8                                                  ADRIENNE W. LEE
                                                      Attorney for Defendant
    9
                                                  TAWA SUPERMARKET, INC.
   10
   11
   12
   13
   14                     DEMAND FOR JURY TRIAL
   15        Defendant hereby demands a trial by jury.
   16
   17 Dated: June 4, 2020
   18
   19
                                  By:                  /s/ Adrienne W. Lee
   20                                                  ADRIENNE W. LEE
                                                      Attorney for Defendant
   21
                                                  TAWA SUPERMARKET, INC.
   22
   23
   24
   25
   26
   27
   28

                                               -14-            Case No. 2:20-cv-03964-VAP-MRW
                                               ANSWER TO COMPLAINT; DEMAND FOR JURY TRIAL
